710 S.E.2d 34 (2011)
Larry W. PIGG and Gloria A. Vandiver
v.
Boyd B. MASSAGEE, Jr. and Prince, Youngblood and Massagee, Partnership.
No. 191P09-2.
Supreme Court of North Carolina.
June 15, 2011.
Larry W. Pigg, for Pigg, Larry W. et al.
Ervin L. Ball, Jr., Asheville, for Massagee, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 28th of January 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."
JACKSON, J. recused.